Exhibit 10(b)

PARKER-HANNIFIN CORPORATION

SUMMARY OF THE COMPENSATION OF THE NON-EMPLOYEE MEMBERS

OF THE BOARD OF DIRECTORS

Adopted August 16, 2007, effective October 1, 2007

 

Annual retainer for Audit Committee Chair:

   $ 102,500

Annual retainer for Human Resources and Compensation Committee Chair:

   $ 97,500

Annual retainer for each of the Chairs of the Corporate Governance and
Nominating Committee and the Finance Committee:

   $ 92,500

Annual retainer for Non-Chair Committee members:

   $ 87,500

Meeting fees of $1,500 for attending any Board or Committee meeting during any
fiscal year in excess of the number of regularly scheduled Board or Committee
meetings by more than two.

Annual restricted stock grant